Exhibit JOHN G. HESS, CPA RICHARD M. STEWART, CPA ROBERT C. CAMPBELL, CPA TOMI J. WEBER, CPA CHARLES A. COOK, CPA C. MICHAEL BASS, CPA CHRISTOPHER E. ALLMAN, CPA RYAN H. BROWN, CPA WARREN T. CANTERBURY, CPA MICHELE R. DAVIS, CPA STEPHEN D. HENSLEY, CPA JEFFREY M. MOLLOHAN, CPA TODD A. ROBINSON, CPA AMANDA J. SERGENT, CPA DARRELL D. TUCKER, CPA RANDY H. WILLIAMS, CPA ELIOTT R. WILSON, CPA HESS, STEWART & CAMPBELL, PLLC CERTIFIED PUBLIC ACCOUNTANTS 252 GEORGE STREET BECKLEY, WEST VIRGINIA 25801 (304) 255 – 1978 Fax (304) 255 – 1971 Email: hsc@hsc-cpa.com Web Site: hsc-cpa.com 940 4TH AVENUE SUITE 250 P.O. BOX 1060 HUNTINGTON, WV 25713 (304) 523-6464 (304) 523-4395 FAX CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-4 of our reports dated March 14, 2008, relating to the financial statements of First Sentry Bancshares, Inc. and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ HESS, STEWART & CAMPBELL, PLLC Beckley, West Virginia February 2, 2009 MEMBERS AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS WEST VIRGINIA SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS
